                                         Case 3:17-cv-02162-EMC Document 249 Filed 07/02/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FOOD & WATER WATCH, INC., et al.,                    Case No. 17-cv-02162-EMC
                                   8                      Plaintiffs,
                                                                                              ORDER RE: PROPOSED FINDINGS
                                   9                v.                                        OF FACT AND CONCLUSIONS OF
                                                                                              LAW
                                  10     UNITED STATES ENVIRONMENTAL
                                         PROTECTION AGENCY, et al.,
                                  11
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             The Court previously directed the parties to submit revised findings of fact and conclusions

                                  15   of law by July 27, 2020. See Docket No. 238. In the interest of providing additional guidance, the

                                  16   Court specifically directs the parties to include proposed findings of fact regarding the following

                                  17   topics (although proposed findings of fact need not be limited to these topics) and to so organize

                                  18   such findings according to these headings:

                                  19

                                  20         I.     Hazard Identification (including, e.g., the biological plausibility of harm,
                                                    the relevant animal studies, and the relevant human studies)
                                  21        II.     Dose-Response Assessment (including, e.g., identification of a BMR, Dr.
                                                    Grandjean’s BMD analysis, Dr. Thiessen’s analysis)
                                  22       III.     Exposure Assessment (including, e.g., fetal exposure, infant exposure,
                                                    NHANES data, and the generalizability of non-U.S. exposure data)
                                  23       IV.      Risk Characterization (including, e.g., Dr. Grandjean’s risk
                                                    characterization, Dr. Thiessen’s MOE analysis)
                                  24        V.      Risk Determination (including, e.g., the generalizability of MIREC and
                                                    ELEMENT to United States, the UCSF Study, any other considerations)
                                  25

                                  26

                                  27

                                  28
                                         Case 3:17-cv-02162-EMC Document 249 Filed 07/02/20 Page 2 of 2




                                   1          In addition (to the extent not fully addressed by the parties’ responses to the above), the

                                   2   parties shall identify evidence in the record discussing the strengths and weaknesses of the
                                   3   following:
                                   4
                                              1.    Barberio 2017
                                   5          2.    Bashash 2017
                                              3.    Bashash 2018
                                   6          4.    Broadbent 2015
                                              5.    Green 2019
                                   7          6.    MacPherson 2018
                                              7.    Morgan 1998
                                   8          8.    NTP Systematic Review 2016
                                              9.    Shannon 1986
                                   9          10.   Spittle 1998
                                              11.   Thomas 2018
                                  10          12.   Till 2020
                                  11
                                              In their proposed conclusions of law, the parties shall—based upon the evidence in the
                                  12
Northern District of California
 United States District Court




                                       record—indicate the relative weight that they give to each of these studies.
                                  13

                                  14
                                              IT IS SO ORDERED.
                                  15

                                  16
                                       Dated: July 2, 2020
                                  17

                                  18
                                                                                       ______________________________________
                                  19
                                                                                        EDWARD M. CHEN
                                  20                                                    United States District Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
